 Case 2:19-cv-00271-JNP Document 58 Filed 03/13/20 PageID.1036 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 NOVEX BIOTECH, LLC,
                                                   ORDER GRANTING STIPULATED
                     Plaintiff and Counterclaim      MOTION TO DISMISS WITH
                     Defendant,                            PREJUDICE
 v.
                                                      Case No. 2:19-cv-271-JNP-PMW
 CHROMADEX, INC.,
                                                         District Judge Jill N. Parrish
                     Defendant and
                     Counterclaimant.



       Before the court is a stipulated motion to dismiss all claims and counterclaims filed by

Plaintiff and Counterclaim Defendant Novex Biotech, LLC, on March 13, 2020. [Docket 57].

Based on that motion, and for good cause, the action is DISMISSED WITH PREJUDICE. Each

party shall bear its own costs and fees.



Signed March 13, 2020

                                            BY THE COURT




                                            ______________________________
                                            Jill N. Parrish
                                            United States District Court Judge
